DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on April 17, 2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of Groups I and II can be made without serious burden (pg. 1, 3rd full ¶ of the response).  This is not found persuasive because of the separate classification of Groups I and II which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search (See MPEP §808.02).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (“3D Fibre Reinforced Polymer Composites”, Elsevier Science Ltd., 2002) in view of Hoffmann et al. (“Pullout performance of circumferentially notched z-pins in carbon fiber reinforced laminates”, Composites Part A, 110, pp. 197-202, May 2018) and Shi (German Patent Publication No. DE 20 2011 002397 U1, machine language translation provided and cited below).
Regarding claim 1, Tong discloses a method of fabricating a composite part (pg. 206 of Tong, fabrication of z-pinned composites), the method comprising: placing layers of reinforcement fibers over a tool to form a laminate of composite material to be cured with a first resin (pg. 206, Fig. 9.2 of Tong, uncured composite prepreg laminate placed on tool); forming a filament fastener comprising bundled fibers (pg. 206, Fig. 9.2 of Tong, pins; pg. 208 of Tong, 
Tong does not specifically disclose one or more texture elements around the bundled fibers.  Hoffman, however discloses z-pins made from fiber bundles having circumferential notches (pg. 198, right column, 2nd
Tong also does not specifically disclose that the second resin is chemically compatible with the first resin.  Moreover, Tong does not specifically disclose that crosslinking occurs between the first and second resins during cure of the z-pinned laminate as disclosed in the specification ([0038] of the specification).  Shi, however, discloses implanting a partially cured composite rod or z-pin into a composite laminate such that crosslinking occurs between the resin of the z-pin and the resin of the laminate during curing of the z-pinned laminate ([0006] of Shi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to insert a partially cured composite z-pin into the composite prepreg laminate in the modified method such that crosslinking occurs between the resin of the z-pin and the resin of the laminate during curing as taught by Shi ([0006] of Shi).  
Regarding claim 2, Shi discloses that inserting the filament fastener into the laminate comprises: indexing the laminate with a pressure foot ([0007] of Shi, pressure foot lowered onto material); guiding a piercing pin through the pressure foot to pierce the laminate and form a hole in the composite material in an uncured state ([0007] of Shi, hollow needle pierces material); feeding the filament fastener through the pressure foot and into the hole using a feed pin guided through the pressure foot ([0007] of Shi, rod displaced outwards from the inside of the needle while needle is being retracted so that rod remains in cavity created by needle); and cutting the filament fastener proximate to a top surface of the laminate ([0007] of Shi, rod cut transversely).  According to Shi, the method of inserting z-pins achieves uniform quality over large areas ([0002] of Shi).  It would therefore have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the z-pin insertion method of Shi in the modified process.  One of skill in the art would have been motivated to do so in order to achieve uniform quality over large areas as taught by Shi ([0002] of Shi).  
Regarding claim 5, Tong discloses that the method further comprises: inserting multiple ones of the filament fastener to join multiple laminates prior to cure to prevent delamination of the composite part (pg. 206, Fig. 9.2 of Tong, multiple pins inserted into laminate; pg. 205, end full ¶ of Tong, z-pins reduce delamination).
Regarding claim 6, Tong discloses that the method further comprises: inserting the multiple ones of the filament fastener at intersecting angles to lock plies of the laminate (pg. 218, Fig. 9.15 of Tong).
Regarding claim 7, Hoffmann discloses that the second resin maintains an orientation of the one or more texture elements with respect to the bundled fibers (pg. 199, Fig. 4 of Hoffman, resin in z-pin maintains orientation of notches with respect to fibers of core bundle of notched z-pin).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Hoffmann and Shi as applied to claim 1 above and further in view of Dolzinski et al. (U.S. Patent Application Publication No. 2013/0266765 A1).
Regarding claim 3, Shi discloses that the curing integrally embeds the filament fastener in the laminate to form a monolithic composite structure ([0006] of Shi), crosslinking occurs between the resin of the z-pin and the resin of the laminate during curing of the z-pinned laminate) but does not specifically disclose that the filament fastener and the laminate comprise a common composite material.  Similarly, regarding claim 4, Shi does not specifically disclose that the first resin and the second resin comprise a common resin material.  Dolzinski, however, discloses inserting uncured composite z-pins comprising an epoxy resin matrix into an epoxy matrix composite prepreg laminate and curing the resulting z-pinned laminate ([0044]-[0045] of Dolzinski).  It would have been obvious to a person having ordinary skill in the art as of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dajun et al. (Chinese Patent Publication No. CN 102431180 A, machine language translation provided and cited below) discloses implanting a partially cured composite z-pin into a composite laminate such that chemical bonding occurs between the resin of the z-pin and the resin of the laminate during curing of the z-pinned laminate to increase the bonding strength between the composite laminate and z-pin (pg. 2, 2nd full ¶ of Dajun).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746